Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 2, 4-6, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinin (PG Pub. No. 2015/0379117 A1) and further in view of Lee (PG Pub. No. 2021/0073890 A1), Lundgaard (PG Pub. No. 2021/0049664 A1), and Mau (PG Pub. No. 2016/0196350 A1).
Regarding Claim 1, Kalinin discloses a system comprising:
one or more processors (see Kalinin, Fig. 9, for processor 910); and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors (see Kalinin, Fig. 9, for memory 920) and perform:
performing respective classifications based on respective pairs comprising the first item and each of the candidate variant items to filter the candidate variant items (see Kalinin, paragraph [0025], where variant detection component 100 may be configured to omit edges that do not meet a threshold (i.e., a similarity score of the edge does not meet a threshold specifying a minimum similarity score)); and
determining one or more items in the candidate variant items, as filtered, to include in a variant group for the first item, based on a decision function using a predetermined threshold and the respective distance for the each of the candidate variant items, as filtered (see Kalinin, paragraph [0025], where variant detection component 100 may be configured to omit edges that do not meet a threshold (i.e., a similarity score of the edge does not meet a threshold specifying a minimum similarity score)).
Kalinin does not disclose:
obtaining image data and attribute information of a first item in an item catalog;
generating candidate variant items from the item catalog for the first item using a combination of (a) a k-nearest neighbors approach to search for first candidate variant items based on text embeddings for the attribute information of the first item, and (b) an elastic search 
performing respective classifications based on respective pairs comprising the first item and each of the candidate variant items to filter the candidate variant items;
determining a respective distance between the first item and each of the candidate variant items, as filtered.
Lee discloses:
obtaining image data and attribute information of a first item in an item catalog (see Lee, paragraphs [0024 – 0025], where Fig. 4 is a flowchart illustrating a process 400 for generating similarity scores for pairs of images in an image catalog, according to some embodiments … the processing unit 330 selects, at block 410, a first image from an image catalog; see also paragraph [0019], where image catalog 310 contains images of products sold through an online retailer);
generating candidate variant items from the item catalog for the first item using (b) an elastic search approach to search for second candidate variant items based on image embeddings for the image data of the first item (see Lee, paragraph [0020], where the user i/o system 320 generates interfaces for display to the user, for example via a user device, that enable the user to input an image or images for similarity matching and view similar images returned as a result of similarity matching; see also paragraph [0033], where another example of algorithm of the multiple image classification algorithms applied to the first image is the neural network-based VGG16 [it is the position of the Examiner that VGG16 is an example of an elastic search approach in accordance with paragraph [0044] of Applicant’s Specification]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Lee for the benefit of selecting product images similar to an input product image (see Lee, Abstract).
Kalinin in view of Lee does not disclose generating candidate variant items from the item catalog for the first item using a combination of (a) a k-nearest neighbors approach to search for Lundgaard discloses generating candidate variant items from the item catalog for the first item using a combination of (a) a k-nearest neighbors approach to search for first candidate variant items based on text embeddings for the attribute information of the first item (see Lundgaard, paragraph [0020], where the server may perform a similarity search using the final vectors to determine a group of similar products from the vectorized products of the catalog; for example, a non-metric space library (NMSLIB) similar search or other suitable similarity search may be performed … to select a group of similar products from the catalog using the final text vector for the product; see also paragraph [0015], where a server may receive a selection of an anchor product from an electronic catalog stored in at least one storage device communicatively coupled to the server, and may vectorize at least one of text and images associated with the selected anchor product and other products in the catalog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin and Lee with Lundgaard for the benefit of determining similar products in an electronic product catalog to an input product using text associated with the products (see Lundgaard, Abstract).
Kalinin in view of Lee and Lundgaard does not suggest generating candidate items from the item catalog for the first item using a combination of (a) and (b).  The combination of Kalinin, Lee, Lundgaard, and Mau discloses generating candidate items from the item catalog for the first item using a combination of (a) and (b) (see Mau, paragraph [0218], where the combined image and text search is then conducted in the steps as outlined in Fig. 9 … resulting images front both subsystem matches are combined at 915 and presented back to the user at 920).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin, Lee and Lundgaard with Mau for the benefit of providing search results using a combination of text based searching and image based searching (see Mau, paragraph [0218]).
Regarding Claim 2, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 1, wherein the computing instructions are further configured to perform, before generating the candidate variant items, performing a pre-processing comprising:
Kalinin does not disclose:
generating the text embeddings from the attribute information of the first item; and
generating the image embeddings from the image data of the first item.
Lee discloses generating the image embeddings from the image data of the first item (see Lee, paragraph [0020], where the user i/o system 320 generates interfaces for display to the user, for example via a user device, that enable the user to input an image or images for similarity matching and view similar images returned as a result of similarity matching; see also paragraph [0033], where another example of algorithm of the multiple image classification algorithms applied to the first image is the neural network-based VGG16 [it is the position of the Examiner that VGG16 is an example of an elastic search approach in accordance with paragraph [0044] of Applicant’s Specification]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Lee for the benefit of selecting product images similar to an input product image (see Lee, Abstract).
Lundgaard discloses generating the text embeddings from the attribute information of the first item (see Lundgaard, paragraph [0020], where the server may perform a similarity search using the final vectors to determine a group of similar products from the vectorized products of the catalog; for example, a non-metric space library (NMSLIB) similar search or other suitable similarity search may be performed … to select a group of similar products from the catalog using the final text vector for the product; see also paragraph [0015], where a server may receive a selection of an anchor product from an electronic catalog stored in at least one storage device communicatively coupled to the server, and may vectorize at least one of text and images associated with the selected anchor product and other products in the catalog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin and Lee with Lundgaard for the benefit of determining similar products in an electronic product catalog to an input product using text associated with the products (see Lundgaard, Abstract).
Regarding Claim 4, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 2, wherein:
Kalinin does not disclose the image embeddings are generated using a VGG16 model.  Lee the image embeddings are generated using a VGG16 model (see Lee, paragraph [0020], where the user i/o system 320 generates interfaces for display to the user, for example via a user device, that enable the user to input an image or images for similarity matching and view similar images returned as a result of similarity matching; see also paragraph [0033], where another example of algorithm of the multiple image classification algorithms applied to the first image is the neural network-based VGG16 [it is the position of the Examiner that VGG16 is an example of an elastic search approach in accordance with paragraph [0044] of Applicant’s Specification]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Lee for the benefit of selecting product images similar to an input product image (see Lee, Abstract).
Regarding Claim 5, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 1, wherein:
Kalinin does not disclose the k-nearest neighbors approach comprises using a non-metric space library (NMSLIB).  Lundgaard discloses the k-nearest neighbors approach comprises using a non-metric space library (NMSLIB)  (see Lundgaard, paragraph [0020], where the server may perform a similarity search using the final vectors to determine a group of similar products from the vectorized products of the catalog; for example, a non-metric space library (NMSLIB) similar search or other suitable similarity search may be performed … to select a group of similar products from the catalog using the final text vector for the product; see also paragraph [0015], where a server may receive a selection of an anchor product from an electronic catalog stored in at least one storage device communicatively coupled to the server, and may vectorize at least one of text and images associated with the selected anchor product and other products in the catalog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Lundgaard for the benefit of determining similar products in an electronic product catalog to an input product using text associated with the products (see Lundgaard, Abstract).
Regarding Claim 6, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 1, wherein:
Kalinin does not disclose the combination comprises a union of the first candidate variant items generated using the k-nearest neighbors approach and the second candidate variant items generated using the elastic search approach.  Mau discloses the combination comprises a union of the first candidate variant items generated using the k-nearest neighbors approach and the second candidate variant items generated using the elastic search approach (see Mau, paragraph [0218], where the combined image and text search is then conducted in the steps as outlined in Fig. 9 … resulting images front both subsystem matches are combined at 915 and presented back to the user at 920).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Mau for the benefit of providing search results using a combination of text based searching and image based searching (see Mau, paragraph [0218]).
Regarding Claim 11, Kalinin discloses a method being implemented via execution of computing instructions configured to run at least one or more processors and stored at one or more non-transitory computer-readable media, the method comprising:
performing respective classifications based on respective pairs comprising the first item and each of the candidate variant items to filter the candidate variant items (see Kalinin, paragraph [0025], where variant detection component 100 may be configured to omit edges that do not meet a threshold (i.e., a similarity score of the edge does not meet a threshold specifying a minimum similarity score)); and
determining one or more items in the candidate variant items, as filtered, to include in a variant group for the first item, based on a decision function using a predetermined threshold and the respective distance for the each of the candidate variant items, as filtered (see Kalinin, paragraph [0025], where variant detection component 100 may be configured to omit edges that do not meet a threshold (i.e., a similarity score of the edge does not meet a threshold specifying a minimum similarity score)).
Kalinin does not disclose:
obtaining image data and attribute information of a first item in an item catalog;
generating candidate variant items from the item catalog for the first item using a combination of (a) a k-nearest neighbors approach to search for first candidate variant items based on text embeddings for the attribute information of the first item, and (b) an elastic search approach to search for second candidate variant items based on image embeddings for the image data of the first item;
performing respective classifications based on respective pairs comprising the first item and each of the candidate variant items to filter the candidate variant items;
determining a respective distance between the first item and each of the candidate variant items, as filtered.
Lee discloses:
obtaining image data and attribute information of a first item in an item catalog (see Lee, paragraphs [0024 – 0025], where Fig. 4 is a flowchart illustrating a process 400 for generating similarity scores for pairs of images in an image catalog, according to some embodiments … the processing unit 330 selects, at block 410, a first image from an image catalog; see also paragraph [0019], where image catalog 310 contains images of products sold through an online retailer);
generating candidate variant items from the item catalog for the first item using (b) an elastic search approach to search for second candidate variant items based on image embeddings for the image data of the first item (see Lee, paragraph [0020], where the user i/o system 320 generates interfaces for display to the user, for example via a user device, that enable the user to input an image or images for similarity matching and view similar images returned as a result of similarity matching; see also paragraph [0033], where another example of algorithm of the multiple image classification algorithms applied to the first image is the neural network-based VGG16 [it is the position of the Examiner that VGG16 is an example of an elastic search approach in accordance with paragraph [0044] of Applicant’s Specification]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Lee for the benefit of selecting product images similar to an input product image (see Lee, Abstract).
Kalinin in view of Lee does not disclose generating candidate variant items from the item catalog for the first item using a combination of (a) a k-nearest neighbors approach to search for first candidate variant items based on text embeddings for the attribute information of the first item.  Lundgaard discloses generating candidate variant items from the item catalog for the first item using a combination of (a) a k-nearest neighbors approach to search for first candidate variant items based on text embeddings for the attribute information of the first item (see Lundgaard, paragraph [0020], where the server may perform a similarity search using the final vectors to determine a group of similar products from the vectorized products of the catalog; for example, a non-metric space library (NMSLIB) similar search or other suitable similarity search may be performed … to select a group of similar products from the catalog using the final text vector for the product; see also paragraph [0015], where a server may receive a selection of an anchor product from an electronic catalog stored in at least one storage device communicatively coupled to the server, and may vectorize at least one of text and images associated with the selected anchor product and other products in the catalog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin and Lee with Lundgaard for the benefit of determining similar products in an electronic product catalog to an input product using text associated with the products (see Lundgaard, Abstract).
Kalinin in view of Lee and Lundgaard does not suggest generating candidate items from the item catalog for the first item using a combination of (a) and (b).  The combination of Kalinin, Lee, Lundgaard, and Mau discloses generating candidate items from the item catalog for the first item using a combination of (a) and (b) (see Mau, paragraph [0218], where the combined image and text search is then conducted in the steps as outlined in Fig. 9 … resulting images front both subsystem matches are combined at 915 and presented back to the user at 920).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin, Lee and Lundgaard with Mau for the benefit of providing search results using a combination of text based searching and image based searching (see Mau, paragraph [0218]).
Regarding Claim 12, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 1, wherein the computing instructions are further configured to perform, before generating the candidate variant items, performing a pre-processing comprising:
Kalinin does not disclose:
generating the text embeddings from the attribute information of the first item; and
generating the image embeddings from the image data of the first item.
Lee discloses generating the image embeddings from the image data of the first item (see Lee, paragraph [0020], where the user i/o system 320 generates interfaces for display to the user, for example via a user device, that enable the user to input an image or images for similarity matching and view similar images returned as a result of similarity matching; see also paragraph [0033], where another example of algorithm of the multiple image classification algorithms applied to the first image is the neural network-based VGG16 [it is the position of the Examiner that VGG16 is an example of an elastic search approach in accordance with paragraph [0044] of Applicant’s Specification]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Lee for the benefit of selecting product images similar to an input product image (see Lee, Abstract).
Lundgaard discloses generating the text embeddings from the attribute information of the first item (see Lundgaard, paragraph [0020], where the server may perform a similarity search using the final vectors to determine a group of similar products from the vectorized products of the catalog; for example, a non-metric space library (NMSLIB) similar search or other suitable similarity search may be performed … to select a group of similar products from the catalog using the final text vector for the product; see also paragraph [0015], where a server may receive a selection of an anchor product from an electronic catalog stored in at least one storage device communicatively coupled to the server, and may vectorize at least one of text and images associated with the selected anchor product and other products in the catalog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin and Lee with Lundgaard for the benefit of determining similar products in an electronic product catalog to an input product using text associated with the products (see Lundgaard, Abstract).
Regarding Claim 14, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 12, wherein:
Kalinin does not disclose the image embeddings are generated using a VGG16 model.  Lee the image embeddings are generated using a VGG16 model (see Lee, paragraph [0020], where the user i/o system 320 generates interfaces for display to the user, for example via a user device, that enable the user to input an image or images for similarity matching and view similar images returned as a result of similarity matching; see also paragraph [0033], where another example of algorithm of the multiple image classification algorithms applied to the first image is the neural network-based VGG16 [it is the position of the Examiner that VGG16 is an example of an elastic search approach in accordance with paragraph [0044] of Applicant’s Specification]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Lee for the benefit of selecting product images similar to an input product image (see Lee, Abstract).
Regarding Claim 15, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 11, wherein:
Kalinin does not disclose the k-nearest neighbors approach comprises using a non-metric space library (NMSLIB).  Lundgaard discloses the k-nearest neighbors approach comprises using a non-metric space library (NMSLIB) (see Lundgaard, paragraph [0020], where the server may perform a similarity search using the final vectors to determine a group of similar products from the vectorized products of the catalog; for example, a non-metric space library (NMSLIB) similar search or other suitable similarity search may be performed … to select a group of similar products from the catalog using the final text vector for the product; see also paragraph [0015], where a server may receive a selection of an anchor product from an electronic catalog stored in at least one storage device communicatively coupled to the server, and may vectorize at least one of text and images associated with the selected anchor product and other products in the catalog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Lundgaard for the benefit of determining similar products in an electronic product catalog to an input product using text associated with the (see Lundgaard, Abstract).
Regarding Claim 16, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 11, wherein:
Kalinin does not disclose the combination comprises a union of the first candidate variant items generated using the k-nearest neighbors approach and the second candidate variant items generated using the elastic search approach.  Mau discloses the combination comprises a union of the first candidate variant items generated using the k-nearest neighbors approach and the second candidate variant items generated using the elastic search approach (see Mau, paragraph [0218], where the combined image and text search is then conducted in the steps as outlined in Fig. 9 … resulting images front both subsystem matches are combined at 915 and presented back to the user at 920).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Mau for the benefit of providing search results using a combination of text based searching and image based searching (see Mau, paragraph [0218]).
Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinin, Lee, Lundgaard, and Mau as applied to Claims 1, 2, 4-6, 11, 12, and 14-16 above, and further in view of Chang (PG Pub. No. 2019/0377825 A1).
Regarding Claim 3, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 2, wherein:
Kalinin does not disclose the text embeddings are generated using an LSTM model.  Chang discloses the text embeddings are generated using an LSTM model (see Chang, paragraph [0005], where in some embodiments, the ensemble classifier includes … a neural network model (such as e.g., a Siamese long short-term memory network model that takes sentence embeddings of the attribute-value pairs of the conflation candidate and the data triplet as input features)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Chang for the benefit of enhancing a taxonomy of consumer product categories using ensemble classifiers (see Chang, Abstract, paragraph [0013]).
Regarding Claim 8, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 1, wherein determining a respective distance further comprises:
Kalinin does not disclose determining the respective distance the respective distance using a Siamese network.  Chang discloses determining the respective distance the respective distance using a Siamese network (see Chang, paragraph [0005], where in some embodiments, the ensemble classifier includes … a neural network model (such as e.g., a Siamese long short-term memory network model that takes sentence embeddings of the attribute-value pairs of the conflation candidate and the data triplet as input features)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Chang for the benefit of enhancing a taxonomy of consumer product categories using ensemble classifiers (see Chang, Abstract, paragraph [0013]).
Regarding Claim 13, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 12, wherein:
Kalinin does not disclose the text embeddings are generated using an LSTM model.  Chang discloses the text embeddings are generated using an LSTM model (see Chang, paragraph [0005], where in some embodiments, the ensemble classifier includes … a neural network model (such as e.g., a Siamese long short-term memory network model that takes sentence embeddings of the attribute-value pairs of the conflation candidate and the data triplet as input features)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Chang for the benefit of enhancing a taxonomy of (see Chang, Abstract, paragraph [0013]).
Regarding Claim 18, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 11, wherein determining a respective distance further comprises:
Kalinin does not disclose determining the respective distance the respective distance using a Siamese network.  Chang discloses determining the respective distance the respective distance using a Siamese network (see Chang, paragraph [0005], where in some embodiments, the ensemble classifier includes … a neural network model (such as e.g., a Siamese long short-term memory network model that takes sentence embeddings of the attribute-value pairs of the conflation candidate and the data triplet as input features)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Chang for the benefit of enhancing a taxonomy of consumer product categories using ensemble classifiers (see Chang, Abstract, paragraph [0013]).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinin, Lee, Lundgaard, and Mau as applied to Claims 1, 2, 4-6, 11, 12, and 14-16 above, and further in view of Zhou (PG Pub. No. 2017/0193545 A1).
Regarding Claim 7, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 1, wherein performing the respective classifications further comprises:
Kalinin does not disclose performing the respective classifications using a logistic regression model with L1 regularization based on respective product type classification embeddings for the candidate variant items.  Zhou discloses performing the respective classifications using a logistic regression model with L1 regularization based on respective product type classification embeddings for the candidate variant items (see Zhou, paragraph [0094], where hyperparameter lambda controls the L1-regularization, introduced to induce sparsity in the parameter vector, thus reducing the feature space to a subset of discriminative features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Zhou for the benefit of filtering according to a quality metric (see Zhou, Abstract).
Regarding Claim 17, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 11, wherein performing the respective classifications further comprises:
Kalinin does not disclose performing the respective classifications using a logistic regression model with L1 regularization based on respective product type classification embeddings for the candidate variant items.  Zhou discloses performing the respective classifications using a logistic regression model with L1 regularization based on respective product type classification embeddings for the candidate variant items (see Zhou, paragraph [0094], where hyperparameter lambda controls the L1-regularization, introduced to induce sparsity in the parameter vector, thus reducing the feature space to a subset of discriminative features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Zhou for the benefit of filtering according to a quality metric (see Zhou, Abstract).
 Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinin, Lee, Lundgaard, and Mau as applied to Claims 1, 2, 4-6, 11, 12, and 14-16 above, and further in view of Yang (PG Pub. No. 2011/0264641 A1).
Regarding Claim 9, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 1, wherein the computing instructions are further configured to perform:
Kalinin does not disclose determining a coherence score for the variant group to select one or more supergroups from among multiple variant groups, wherein the multiple variant Yang discloses determining a coherence score for the variant group to select one or more supergroups from among multiple variant groups, wherein the multiple variant groups comprise the variant group (see Yang, paragraph [0054], where cluster coherence 530 is computed as the sum of the similarities between the all of the pairs of images in the cluster … it should be noted that the cluster coherence 530 measures the quality of the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Yang for the benefit of search result summarization based on cluster coherence (see Yang, Abstract).
Regarding Claim 19, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 11, further comprising:
Kalinin does not disclose determining a coherence score for the variant group to select one or more supergroups from among multiple variant groups, wherein the multiple variant groups comprise the variant group.  Yang discloses determining a coherence score for the variant group to select one or more supergroups from among multiple variant groups, wherein the multiple variant groups comprise the variant group (see Yang, paragraph [0054], where cluster coherence 530 is computed as the sum of the similarities between the all of the pairs of images in the cluster … it should be noted that the cluster coherence 530 measures the quality of the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Yang for the benefit of search result summarization based on cluster coherence (see Yang, Abstract).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinin, Lee, Lundgaard, and Mau as applied to Claims 1, 2, 4-6, 11, 12, and 14-16 above, and further in view of Davar.
Regarding Claim 10, Kalinin in view of Lee, Lundgaard, and Mau discloses the system of Claim 1, wherein the computing instructions are further configured to perform:
Kalinin does not disclose determining a Jaccard similarity score between multiple variant groups, wherein the multiple variant groups comprise the variant group.  Davar discloses determining a Jaccard similarity score between multiple variant groups, wherein the multiple variant groups comprise the variant group (see Davar, paragraph [0166], where a product category may have hundreds of keywords which are self-organized into several clusters … the axes of overlap and the magnitude of each cluster similarity define a vector of matching; see also paragraph [0102], where for example, similarity metrics could be based on Jaccard similarity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Davar for the benefit of identifying entities with attributes in common (see Davar, paragraph [0102]).
Regarding Claim 20, Kalinin in view of Lee, Lundgaard, and Mau discloses the method of Claim 11, further comprising:
Kalinin does not disclose determining a Jaccard similarity score between multiple variant groups, wherein the multiple variant groups comprise the variant group.  Davar discloses determining a Jaccard similarity score between multiple variant groups, wherein the multiple variant groups comprise the variant group (see Davar, paragraph [0166], where a product category may have hundreds of keywords which are self-organized into several clusters … the axes of overlap and the magnitude of each cluster similarity define a vector of matching; see also paragraph [0102], where for example, similarity metrics could be based on Jaccard similarity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kalinin with Davar for the benefit of identifying entities with attributes in common (see Davar, paragraph [0102]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        

























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161